Citation Nr: 1705773	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-40 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for a right leg disability.

7.  Entitlement to service connection for erectile dysfunction (ED).

8.  Entitlement to service connection for dizzy spells, nausea and memory loss, claimed as residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to February 1992 and from February 2003 to May 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the under signed; a transcript is in the record.  

The issues of service connection for a right knee disability, tinnitus, IBS, ED, iron deficiency anemia and dizzy spells, nausea and memory loss as residuals of a TBI are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have, or during the pendency of the instant claim, to have had, a left knee disability.
2.  The Veteran is not shown to have, or during the pendency of the instant claim, to have had, a right leg disability.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a right leg disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) from his first period of service and VA and private postservice medical records have been secured.  In February 2005, the RO informed the Veteran that it was having difficulty obtaining his STRs, and he should submit any military records he had in his possession.  A June 2008 letter again advised him that he should submit any records in his possession.  In February 2007, the RO determined that the Veteran's STRs from his second period of service are unavailable.  He was not afforded an examination with respect to left knee or right leg disabilities.  Recognizing VA's heightened duty to assist in this matter (in light of records from the second period of service being missing), the Board has considered whether a VA examination is necessary.  However, as there is no evidence that the Veteran may have these claimed disabilities, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure medical opinions in these matters is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires  a RO official or Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims (evidence of the disability claimed, and of a nexus to service).  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran states that he has right leg problems from the marching he was required to complete in service.  He testified at the October 2016 hearing that when he returned from Iraq, he noticed what he believed to be an ingrown hair on his leg, and eventually had antibiotics prescribed by a physician.  He referred to a procedure performed at a private hospital, but indicated that no records of the procedure were kept.  He has not presented any evidence that he now has a right leg or left knee disability (despite being advised such is necessary).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran's STRs from his first period of service are silent for complaints or findings pertaining to left knee or right leg disabilities. 

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  At the October 2016 videoconference hearing the Veteran acknowledged that he does not have either a left knee ora  right leg disability; there is no evidence in the record that he may have such disabilities.  Accordingly, the preponderance of the evidence is against a finding that he has (or during the pendency of the claim has had) a left knee or right leg disability.  As he has not met the threshold requirement for substantiating his claims of service connection, the appeal seeking service connection for left knee and right leg disabilities must be denied.  


ORDER

Service connection for a left knee disability and a right leg disability is denied.


REMAND

The Veteran has testified that he injured his right knee during service.  He stated that he was seen for related complaints at the Clarksburg, West Virginia VA medical center in around 1994 or 1995, and at the Chillicothe VA Medical Center (MC) in 2005.  He stated that pain medication was prescribed for his right knee in 2005, and that he has had several surgeries on the right knee.  Records of the treatment reported may contain pertinent information.  They are not in the record, and do not appear to have been sought.  

Regarding the claims of service connection for tinnitus and residuals of a TBI, the Veteran's STRs show that in May 1991 (during service) he was hospitalized after being involved in a motorcycle accident.  It was noted he had lost consciousness.  Service connection has been established for headaches and a scar as residuals of a head injury.  On January 2009 VA audiology examination, the Veteran stated that he had the onset of tinnitus about three or four years earlier.  The examiner opined that the Veteran's tinnitus was not due to noise trauma in service.  She noted that while tinnitus is consistent with noise-induced hearing loss and/or a standard threshold shift, neither was shown.  She opined that the tinnitus was likely associated with a condition other than hearing loss.  It was noted that the Veteran stated that his tinnitus was concurrent with his migraine headaches.  

On May 2009 VA TBI examination, the examiner opined that the Veteran's current complaints, including dizziness and memory issues were most likely the result of or caused by head trauma, although there was no clear evidence of a central nervous system internal bleed or skull fracture.  On June 2009 VA TBI examination it was noted that the Veteran had complaints of mild memory loss, but there was no objective evidence of this on testing.  Regarding tinnitus, the examiner stated it was of unclear etiology, and he could not resolve the issue without research and speculation.  He opined that there was no correlation between the Veteran's tinnitus and his headaches.  There is conflicting medical evidence on critical medical questions and further medical guidance is needed.

Regarding IBS, the record shows that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War Era.  He testified that his symptoms began shortly after his return from Iraq.  He stated that he is on medication for symptoms that include alternating constipation and diarrhea.  In January 2008, he was seen in a private emergency room for complaints of blood in his stool, nausea and vomiting.  A past medical history of irritable bowel was noted.  
The Veteran alleges that he has anemia and ED due to the medication prescribed for his service-connected PTSD.  In 2011, it was noted he has a past medical history of anemia and impotence of psychogenic origin.  He has not been afforded a VA examination to establish the presence (and determine the likely etiology) of such disabilities.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his right knee, tinnitus, IBS, ED, anemia and dizzy spells, nausea and memory loss (claimed as residuals of TBI) since his discharge from service.  He should identify the VA facilities where he received treatment for his right knee, and specify when the treatment occurred.  He should also submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature likely etiology of his right knee disability, if any.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should:

(a) identify each right knee disability entity by diagnosis, 
and 

(b) opine whether each right knee disability at least as likely as not (a 50% or higher probability) is related to service (was incurred or aggravated therein).
The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for a TBI protocol examination of the Veteran to determine the likely etiology of his tinnitus and whether or not he has dizziness, nausea and memory loss as a result of TBI in service.  Based on review of the record and examination and interview of the Veteran the examiner should:

(a) identify whether the Veteran's tinnitus is a residual of head trauma in service, or is otherwise related to his service

(b)  if not, identify the etiology for the Veteran's tinnitus considered more likely (explaining why that is so).  If a response cannot be given explain why that is so (i.e., the state of medical knowledge in the matter is incomplete; factual background is incomplete-if so indicate what additional information is necessary; the examiner lack the requisite expertise; etc.

(c)  ascertain whether or not the Veteran has dizzy spells, nausea, and/or memory loss as residuals of a TBI in service.

The examiner must include rationale with all opinions, citing to supporting factual data.  The examiner should also comment on the conflicting medical opinions already in the record regarding the etiology of the Veteran's tinnitus.  

4.  The AOJ should arrange for a gastrointestinal diseases examination of the Veteran to ascertain whether or not he has IBS, and if so identify its likely etiology, specifically, whether it is at least as likely as not (a 50% or higher probability) that it was incurred in the course of his deployment during his second period of service..  

The examiner must include rationale with all opinions.

5.  The AOJ should arrange for a hematology examination of the Veteran to determine the likely etiology of his anemia.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should opine whether it is at least as likely as not (a 50% or higher probability) that the Veteran's anemia was caused or aggravated (the opinion must address aggravation) by his PTSD, to include as due to medication prescribed in treatment for PTSD.  

The examiner must include rationale with all opinions.

6.  The AOJ should arrange for a genitourinary examination of the Veteran to ascertain whether or not he has ED, and if so, its likely etiology.  The entire record must be reviewed by the examiner in conjunction with the examination (and any studies deemed necessary must be completed).  Based on review of the record and examination and interview of the Veteran the examiner should state whether or not the Veteran has ED and, if so, opine whether it is at least as likely as not (a 50% or higher probability) that such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's PTSD (to include as due to include medication prescribed in treatment for PTSD).

7.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


